DETAILED ACTION
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 1,9 and 17 claim “assigning”. However, the specification does not provide antecedent basis for the word “assigning”. Thus, the specification is objected for not providing proper antecedent basis for the claimed subject matter of the word “assigning”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Regarding claims 1-20
Regarding claim 20, claim 20 is interpreted to depend on claim 18 and not 16.
The following definitions are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”

The claimed “navigation” (as in “providing navigation information to autonomous vehicles” in claim 17) is interpreted in light of applicant’s disclosure:
“[0002] As congestion in our everyday lives, including on our roads and in our cities, continues to increase, more and more time and resources are wasted, e.g., due to traffic jams, searching for parking spots, waiting in lines, etc. For example, in large cities, it is not unusual for a driver to circle an area numerous times hoping to find a parking spot. Similarly, it is also not unusual for a patron at an event to wait in a long line to buy a ticket or enter a facility, despite the fact that a shorter line may exist. While technology has helped, e.g., with navigation systems and the like, people must still too often deal with congestion on a daily basis.”

and definition thereof via Dictionary.com wherein --the act of travelling over, through, or on (water, air, or land) in a boat, aircraft, etc.--. is “taken” as the meaning of the claimed “navigation” via MPEP 2111.01 III:
BRITISH DICTIONARY DEFINITIONS FOR NAVIGATION
Navigation, noun
2	the act or practice of navigating:
dredging made navigation of the river possible
wherein “navigating” is defined:
BRITISH DICTIONARY DEFINITIONS FOR NAVIGATE
navigate, verb
2	(tr) to travel over, through, or on (water, air, or land) in a boat, aircraft, etc
The claimed “zone” (as in “overlying the map display with user defined zones” in claim 1) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein -- any continuous area that differs in some respect, or is distinguished for some purpose, from adjoining areas, or within which certain distinctive circumstances exist or are established-- is “taken” as the meaning of the claimed “zone” via MPEP 2111.01 III:
zone
noun
1	any continuous area that differs in some respect, or is distinguished for some purpose, from adjoining areas, or within which certain distinctive circumstances exist or are established:
The decisions were formulated in a zone of uncertainty.
The temperature lies outside the danger zone.



























Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Product claim 20 recites the limitation "The program product of claim 16" in line 1.  There is insufficient antecedent basis for this limitation in the claim and the claimed "The program product of claim 16" (being interpreted like method claim 16 that depends on method claim 12) is interpreted to depend on product claim 18.

















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all geogrobviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions.
Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 2016/0307449 A1) in view of Ganesh et al. (US Patent App. Pub. No. US 2016/0068264 A1).
Regarding claim 1, Gordon teaches a system, comprising: 
a memory (or “electronic memory”, [0045], penultimate S); and 
a processor (or “microprocessor”, id.) coupled to the memory and configured to implement a drone deployment interface (or “a graphical user interface (GUI)”, [0050], 1st S) that provides a process (see fig. 6) for: 
rendering a map display (via “a display 202”, [0050], 2nd S) of an area (as shown in fig. 1:100) over which drones (as shown in fig. 1:102a,b,c) are to be deployed;
overlaying (via fig. 2B:210: “graphical…outlining…using…a touch screen on the GUI”, [0051], 3rd S) the map display with user defined (via said outlining) zones (or “area of interest (AOI)”, [0051], 2nd S, a single zone); 
assigning (expressing the act or result of assign resulting in “located closer to a location” (or assigned closer to a location), [0046], last S, as shown by the location of fig. 1:102c closest to a tree) drone icons (or “a graphical icon…of one or more drones”, [0051], 1st S, located or assigned by being a graphical representation result, fig. 2A:208c, of said assigned location closest to a tree) to the user defined zones; and 
interfacing (via said GUI) with a drone manager (or fig. 4:303: “Controller” and fig. 4:200: “GUI”) to deploy drones (via fig. 6: 512: “DISPATCH SELECTED DRONES”) to geographic (via said area) regions (via “inaccessible regions”, [0048], 3rd S, or inaccessible areas of interest) corresponding (i.e., similar in position, purpose, form, etc.) to the user defined zones on which a drone icon was assigned (via said “located”, wherein “located” and “area” are defined via Dictionary.com:
locate, verb (used with object), lo·cat·ed, lo·cat·ing.
3	to assign or ascribe a particular location to (something), as by knowledge or opinion:
Some scholars locate the Garden of Eden in Babylonia.

area, noun
2	a geographical region; tract:
the Chicago area;
the unsettled areas along the frontier.



Thus, Gordon does not teach the claimed “map display with user defined zones”. 
Ganesh teaches “a delivery…zone…may be specified on a map”, [0028], 2nd and 3rd Ss. 
Thus, one of skill in the art of deliveries (as indicated in Gordon’s fig. 1:112: a package and fig. 2A:208b: a drone with a package) and inaccessible areas of interest can modify Gordon’s delivery with Ganesh’s delivery zone by:
a)	making Gordon’s map of fig. 2A also have a delivery zone as taught by Ganesh; and
b)	recognizing that the modification is predictable or looked forward to because the modification provides a desired delivery feature to Gordon’s delivery service in Gordon’s map of fig. 2A by adding a “desired delivery landing spot (e.g., purchaser’s back yard).”, Ganesh, [0028], last S, or a desired delivery zone in any one the houses in the map of fig. 2A in addition to providing the area(s) of interest service (if requested) in the same map of houses with desired delivery zones. 










Regarding claim 9, claim 9 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 9. Thus, Gordon as combined above teaches claim 9 of a method for implementing a drone deployment interface, comprising: 
rendering a map display of an area over which drones are to be deployed;
overlaying the map display with user defined zones, 
assigning drones to selected user defined zones; and 
interfacing with a drone manager to deploy drones to capture image data from geographic regions corresponding to selected user defined zones.  
	 












Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 2016/0307449 A1) in view of Ganesh et al. (US Patent App. Pub. No. US 2016/0068264 A1) as applied above further in view of Loveland et al. (US Patent App. Pub. No.: US 2018/0130196 A1).
Regarding claim 2, the combination teaches the system of claim 1, wherein the user defined zones are overlaid onto the map display by drawing on a touch screen.  
The combination does not teach “are overlaid onto the map display”. Loveland teaches:
(via the dotted-marking line in fig. 1B,3A,3B and the bold-marking line in fig. 3B:320) are overlaid onto the map display (as shown in fig. 1A).
Thus, one of ordinary skill in the art of areas of interest and inspecting buildings (as indicated in Gordon, [0048], 3rd S: “structure inspection”) can modify Gordon’s area of interest with Loveland’s teaching of an area of interest (as indicated in Loveland’s “an area of interest that includes a target structure”, [0049], 3rd S) with Gordon’s teaching of the area of interest by:
a)	inputting a first set of pins in Gordon’s area of interest defining a first area of interest around one of the houses in Gordon’s map of fig. 2B;

b)	inputting a second set of pins in Gordon’s area of interest defining a second area of interest of a target structure, one of the houses;

c)	inspecting, via a drone, the structure, the house, based on the second area; and

d)	recognizing that the modification is predictable or looked forward to because the modification is used to automatically correct or “adjust the boundary lines”, Loveland, [0137], penultimate S) of the second area of interest of the boundary lines of the house, that are manually entered, performing a drone inspection of the house based on the corrected boundaries of the house. 


Regarding claim 10, claim 10 is rejected the same as claim 2. Thus, argument presented in claim 2 is equally applicable to claim 10. Thus, Gordon as combined teaches the method of claim 9, wherein the user defined zones are overlaid onto the map display by drawing on a touch screen.  



















Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 2016/0307449 A1) in view of Ganesh et al. (US Patent App. Pub. No. US 2016/0068264 A1) as applied above further in view of Dixon et al. (WO 2016/210432 A1).
Regarding claim 3, the combination teaches the system of claim 1, wherein the user defined zones are overlaid onto the map display using an editing tool.  
The combination does not teach “are overlaid onto the map display using an editing tool”. Dixon teaches:
(fig. 5B:507,508,509) are overlaid (as shown in fig. 5B relative to the same map as shown in fig. 4D such that “that the safety management system GUI does…display… relevant information” or writes relevant information on the map of fig. 4D such that the relevant information is “written” or “drawn”) onto the map display using an editing (via fig. 1B:bottom-left:129: “Edit Landing Station/Zone”) tool (wherein “GUI” is defined via Dictionary.com:
GUI
noun, plural GUIs, GUI's.
1	graphical user interface.

wherein “graphical” is defined:
graphic
adjective Also graph·i·cal.
4	written, inscribed, or drawn.)
	
	Thus, one of skill in the art of GUI’s and batteries (as indicated Gordon’s fig. 5; “BATTERY/ FUEL LEVEL”: “LOW”) can modify Gordon’s GUI with Dixon’s and recognize that the modification is predictable or looked forward to because the modification results in allowing a person of GUIs to find relevant areas to charge low-battery drones and assigning or locating drones to charging stations respectively.
	Regarding claim 11, claim 11 is rejected the same as claim 3. Thus, argument presented in claim 3 is equally applicable to claim 11. Thus, Gordon as combined teaches the method of claim 9, wherein the user defined zones are overlaid onto the map display using an editing tool.  


















Claims 4,5,6,7,8 and 12,13,14,15,16 and 17,18,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 2016/0307449 A1) in view of Ganesh et al. (US Patent App. Pub. No. US 2016/0068264 A1) further in view of Martin et al. (US Patent App. Pub. No.: US 2015/0105933 A1).
Regarding claim 4, claim 4 is rejected the same as claim 18, below. Thus, argument presented in the rejection of claim 18 is equally applicable to claim 4. Thus, Gordon as combined teaches claim 4 of the system of claim 1, wherein the user defined zones comprise sections of a parking lot.  
Regarding claim 5, claim 5 is rejected the same as claim 19. Thus, argument presented in claim 19 is equally applicable to claim 5. Thus, Gordon as combined teaches claim 5 of the system of claim 4, further comprising displaying image data of the parking lot.  
Regarding claim 6, claim 6 is rejected the same as claim 19. Thus, argument presented in claim 19 is equally applicable to claim 6. Thus, Gordon as combined teaches claim 6 of the system of claim 5, wherein the image data depicts sub-zones within a user defined zone of empty, partially filled, or full parking areas.  
Regarding claim 7, claim 7 is rejected the same as claim 20. Thus, argument presented in claim 20 is equally applicable to claim 7. Thus, Gordon as combined teaches claim 7 of the system of claim 4, further comprising displaying traffic flow information in the parking lot.  
Regarding claim 8, claim 8 is rejected the same as claim 17. Thus, argument presented in claim 17 is equally applicable to claim 8. Thus, Gordon as combined teaches claim 8 of the system of claim 4, further comprising a system that provides navigation information to vehicles to locate available parking areas.  


















Regarding claim 12, claim 12 is rejected the same as claim 18. Thus, argument presented in claim 18 is equally applicable to claim 12. Thus, Gordon as combined teaches claim 12 of the method of claim 9, wherein the user defined zones comprise sections of a parking lot.  
Regarding claim 13, claim 13 is rejected the same as claim 19. Thus, argument presented in claim 19 is equally applicable to claim 13. Thus, Gordon as combined teaches claim 13 of the method of claim 12, further comprising displaying image data of the parking lot.  
Regarding claim 14, claim 14 is rejected the same as claim 19. Thus, argument presented in claim 19 is equally applicable to claim 14. Thus, Gordon as combined teaches claim 14 of the method of claim 13, wherein the image data depicts sub-zones within a user defined zone of empty, partially filled, or full parking areas.  
Regarding claim 15, claim 15 is rejected the same as claim 20 Thus, argument presented in claim 20 is equally applicable to claim 15. Thus, Gordon as combined teaches claim 15 of the method of claim 12, further comprising displaying traffic flow information in the parking lot.  
Regarding claim 16, claim 16 is rejected the same as claim 17 Thus, argument presented in claim 17 is equally applicable to claim 16. Thus, Gordon as combined teaches claim 16 of the method of claim 12, further comprising providing navigation information to vehicles to locate available parking areas.  













Regarding claim 17, claim 17 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 17. Thus, Gordon as combined teaches a program product stored on a non-transitory computer readable storage medium, which when executed by a computing system, comprises: 
program code (or “source code”, [0050], penultimate S) for rendering a map display of an area over which drones are to be deployed;
program code for overlaying the map display with user defined zones; 
program code for assigning drones to selected user defined zones; 
program code for interfacing with a drone manager to deploy drones to capture image data from geographic regions corresponding to selected user defined zones; and
program code for providing navigation information (via “services…may include…traffic congestion assessment”, [0054], last S, of vehicles coming and going in travelling) to autonomous vehicles to locate available parking areas in user defined zones (wherein “traffic” is defined via Dictionary.com:
BRITISH DICTIONARY DEFINITIONS FOR TRAFFIC
traffic
noun
1	a	the vehicles coming and going in a street, town, etc.  







Thus, the combination does not teach “to autonomous vehicles to locate 
available parking areas in user defined zones”. Martin teaches:
to autonomous vehicles (via “provide information to one or more vehicles 101”, [0010], 2nd S via a network) to locate available (or accessible via “point at which the parking lot exits onto a city street”, [0048], last S) parking (via “a parking lot”, [0046], 3rd S, accessible to the exit) areas (or points or positions or sites via fig. 4:410: “Determine area of interest, start and end points” to the accessible parking lot exit) in user (via user request via fig. 3:305: “Receive request for data” and fig. 4:405: “Receive request for navigation assistance” and fig. 5:505: “Receive request to begin monitoring” and fig. 6:605: “Receive request for velocity recommendation”) defined (via “area of interest…defined”, [0046], last S) zones (via said determined or fixed or clearly marked out area of interest for each autonomous vehicle via said network, wherein one of the autonomous vehicles 101 has a “crash event”, [0036] last S, and the other autonomous vehicle 101 is leaving via said exit).
Thus, one of ordinary skill in the art of traffic conditions can modify the combination of Gordon’s traffic congestion assessment with Martin’s teaching of said “provide information to one or more vehicles 101” by:
a)	making Gordon’s drones be as Martin’s fig. 1:160: “Aircraft”;

b)	making Gordon’s traffic congestion assessment be as Martin’s fig. 1:125: “Server”;

c)	providing the traffic assessment to any one of fig. 1:101; and

d)	recognizing that the modification is predictable or looked forward to because the modification allows one to escape the traffic congestion or the parking lot crash event.


Regarding claim 18, Gordon as combined teaches the program product of claim 17, wherein the user defined zones comprise sections (via said “start and end points”) of a parking lot.  
Regarding claim 19, Gordon as combined teaches the program product of claim 18, further comprising program code for displaying image data (via said Martin’s fig. 1:101 comprising “displaying”, Martin, [0015], 2nd S) of the parking lot, wherein the image data depicts sub-zones within a user defined zone (via said defined area of interest) of empty, partially filled, or full  parking (or “full” parking lot via “a crowded parking lot”, [0047], 3rd) areas (or individual spaces intended for parking motor vehicles, wherein “crowded” is defined via Dictionary.com:
crowded
adjective
1	filled to excess; packed.

wherein “packed” is defined:
packed
adjective
1	filled to capacity; full:
They've had a packed theater for every performance.

Regarding claim 20, Gordon as combined teaches the program product of claim 16, further comprising program code for displaying traffic flow information (via said Martin’s fig. 1:101 comprising “displaying”, Martin, [0015], 2nd S) in the parking lot.  





Suggestions
Applicant’s disclosure states, [annotation] added:
“[0003] With the integration of video technology into everyday devices, numerous forms of image data are continuously being generated and are readily available at reasonably low costs. Accordingly, various systems for exploiting the image data are contemplated to alleviate congestion. Aspects of the disclosure provide systems that process various types of image data to address congestion, including locating parking spots, managing real-world queues (e.g., waiting in lines, etc.), managing traffic flow, etc. Image data may come from disparate sources [such as fig. 2:34 each being a different origin or dissimilar place of imaging] such as drones, on-board cameras, vehicle navigation systems, wearables, smart devices, fixed cameras, etc., and may be integrated for use in third party applications that address congestion issues.”

	In contrast, the combination of Gordon’s AOI of trees with a deer and Ganesh’s delivery zone of a package appear not to be integrated to address congestion, such as avoiding the deer and trees while delivering the package.
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bae (US Patent App. Pub. No.: US 2017/0089711 A1) is pertinent as teaching a user marking a parking lot (outlined in fig. 5:402) for a car (fig. 1:120: “USER VEHICLE”) to auto-park.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS ROSARIO/Examiner, Art Unit 2667  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667